996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.M. Ismail SLOAN, Defendant-Appellant.
No. 93-6491.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR-92-232-C, CA-93-338-R)
M. Ismail Sloan, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
M. Ismail Sloan appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988)*.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sloan, Nos.  CR-92-232-C, CA-93-338-R (W.D. Va.  Apr. 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Sloan challenges his state court conviction, the district court advised Sloan of the procedures he must go through to exhaust state court remedies